AO 245B (CASO Rev. 1/ 19) Judgment in a Criminal Case
                                                                                                                           F:LED


              UNITED ST A TES OF AMERICA
                                     v.
                       JESSE MEDINA (I)                                  Case Number:                     I 8CR4352-C AB

                                                                      BRIAN J. W HIT E
                                                                      Ddi:ndani ·s Auo me~
USM Number                           78868298
0 -
THE DEFENDANT:
0     pleaded g uil ty to count(s)         ON E ( I ) OF THE ONE-COUNT INFORMATION

0     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of s uch count(s). which involve th e followin_g offe nse(s):
                                                                                                                                 Co unt
Title & Section                       Nature of Offense                                                                         Number(s)
2 I USC 952, 960                          IMPORTATION OF METHAMPHETAMINE                                                             I




    The defendant is sente nced as provided in pages 2 through            5   of this judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
                                                                       ------
0     The defendant has been found not guilty on count(s)

0     Count(s)                                                  is          dismissed on the mot ion of the United States.

      Assessment: $ I 00.00



0     JVT A Assessment* : $
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZl   No fine                   0 Forfeiture pursuant to order fi led                                                      . included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for thi s district w ithin 30 days of any
change of name. residence. or mailing address until all tines. restitution. costs, and special assessments imposed by this
judgment are fully paid. If o rdered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                      March 29 2019}
                                                                      Date of Impositioo· of Sentence
                                                                                      /       .
                                                                                                  '.     .,
                                                                                  i       /            '_.}(-·
                                                                      HON. Cathy Ann Bencivenga
                                                                      UNITED ST ATES DISTRICT JUDGE
AO 2458 (CASO Rev. 1/1 9) Judgment in a Criminal Case

DEFENDANT:                JESSE MEDINA (1)                                                         Judgment - Page 2 of 5
CASE NUMBER:              18CR43 52-CAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 30 MONTHS.




 D     Sentence imposed pursuant lo Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       SCREEN FOR RESIDENTIAL DRUG ABUSE PROGRAM (RDAP): PLACEMENT WITHIN THE
       WESTERN REGION (CENTRAL DISTRICT OF CA) TO FACILITATE FAMILY VISITATIONS
       AND ANY DRUG COUNSELING AND VOCATIONAL TRAINING AVAILABLE.



 0     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D     at                                                on
       D     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D on or before
       D     as notified by the U nited States Marshal.
       0     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on


                                            with a certified copy of this judgment.


                                                                    UNITED STA TES MARSHAL



                                     By                     DEPUTY UNITED ST A TES MARSHAL



                                                                                                        l 8CR4352 -CAB
     AO 2458 (CASO Rev. 1/ 19) Judgment in a Criminal Case

     DEFENDANT:               JESSE MEDINA (I)                                                              Judgment - Page 3 of 5
     CASE NUMBER:             I 8CR4352-C AB

                                                  SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a renn of:
THREE (3) YEARS.

                                              MANDATORY CONDITIONS
1. The defendant must not comm it another federal, state or local crime.
2.   The defendant must not unlawfull y possess a controlled substance.
3. The defendant must not illegally possess a controlled su bstance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test w ithin 15 days of release from imprisonment and at least
     two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed subm ission of more
     than 4 drug tests per month during the term of supervision. unless otherwise ordered by the court.
          OThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4. O The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5. O The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    O The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     2090 I, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides. works. is a student. or was convicted of a qualifying offense. {check if
     applicable)
7.    D The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                                18CR4352-CAB
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                   JESSE MEDINA {I)                                                                         Judgment - Page 4 of 5
 CASE NUMBER:                 18CR4352-CAB

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release. the defendant must comply with the follov.·ing standard conditions of
supervision. These conditions an: imposed because they establish the basic expectations for the defendant' s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed. report to the
court about, and bring about improvements in the defendant's conduct and condition.
I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within Tl
   hours of their release from imprisonment. unless the probation officer instructs the defendant to report to a different probation
   office or within a different tim e frame.

2. AJler initially reporting to the probation office. the defendant will receive instructions from the court or tht: probation officer
   about how and when the defendant must report to the probation officer. and the defendant must report IO the probation officer
   as instructed.
3. The defendant must not knowingly leave the federal judicial di strict where the defendant is authorized to res ide without first
   getting pennission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant). the defendant must notify the
   probation officer at least I 0 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   t:xpected change.

6. The defendant must allow the probation officer to visit them at any time at the ir home or elsewhere, and the defendant must
   pennit the probation officer to take any items prohibited by the condition s o f their supervis ion th at he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawfu l type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full -
   time employment, unless the probation officer excuses the defendant from doing so. If the defe nda nt p lans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If noti fyi ng the probation otlicer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not comm un icate or interact with someone they know is e ngaged in criminal activity. If the defondant
   knows someone has been convicted of a felon y. they must not knowingly communicate or interact wit h that person without
   first gening the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer. the de fendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess. or have access to a fiream1, ammunition. destructive device, or dangerous weapon (i .e ..
   anything that was designed, or was modified for. the specific purpose of causing bodily injury or death to another person such
   as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    infonnant without first getting the pem1ission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify· the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the de fendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditi ons o f supervi sion.



                                                                                                                            18CR4352-CAB
AO 2458 (CASO Rev. 1119) Judgment in a Criminal Case

DEFENDANT:              JESSE MEDINA ( I)                                                    Judgment - Page 5 of 5
CASE NUMBER:            18CR4352-CAB

                                SPECIAL CONDITIONS OF SUPERVISION

     1. Submit person, property. residence. office or vehicle to a search, conducted by a United States Probation
        Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
        or evidence of a violation of a condition of release: failure to submit to a search may be grounds for
        revocation: the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.

     2. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
        comply with both United States and Mexican immigration law requirements.

     3. Report vehicles owned or operated, or in which you have an interest, to the probation officer.

     4. Participate in a program of drug or alcohol abuse treatment. including urinalysis or sweat patch testing
        and counseling. as directed by the probation officer. Allow for reciprocal release of information between
        the probation officer and the treatment provider. May be required to contribute to the costs of services
        rendered in an amount to be determined by the probation officer, based on ability to pay.




II




                                                                                                 18CR4352-CAB
